DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 6/2/2021.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments on pages 8-16, filed 6/2/2021, with respect to 35 USC 102/103 rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2009/0208062 discloses a method for creating an image that depicts the motion of a moving object. The method comprises: a) identifying a motion of a moving object in a plurality of initial images depicting a scene, b) capturing a plurality of reference images of the moving object, c) cropping at least one sub-image of the moving object from at least one of the plurality of reference images, and d) combining the at least one sub-image and at least one of the plurality of reference images to produce a final representation depicting the motion. The resolution of the plurality of initial images is lower than the resolution of the plurality of reference images; the cited art of record US 2010/0208084 discloses video data that includes a plurality of images acquired over time are processed in an apparatus immediately after acquiring the video 
These and other cited are of record fails to teach, suggest, or disclose the limitation/feature of ‘acquiring processing time of a motion detection process; acquiring computational complexity of the motion detection process; updating the motion object image by adjusting an aspect ratio of the motion object image after the motion object image is detected according to the processing time and the computational complexity; cropping the raw image to generate a sub-image according to the motion object image; and inputting the sub-image to a processor for determining if a motion object of the sub-image matches with a detection category’, recited in claim 1 and corresponding limitation/feature in claim 11. Dependent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669